United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3614
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

              Reymundo Martinez-Castillo, also known as El Gato

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                         Submitted: November 12, 2018
                            Filed: February 13, 2019
                                 [Unpublished]
                                 ____________

Before BENTON, BEAM, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

     Following his jury conviction and sentence for distribution of five grams or
more of actual methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1), Reymundo Martinez-Castillo appeals the district court's1 denial of his pre-
trial motion in limine concerning the admission of evidence of other crimes at trial.
We affirm.

        A jury convicted Martinez-Castillo of distribution of methamphetamine for
selling methamphetamine to a confidential informant (CI) in Grand Island, Nebraska,
on March 27, 2012. On that date, the CI had arranged to buy the drugs from another
man but when the CI arrived at the agreed-upon location for the buy, it was Martinez-
Castillo that met the CI and completed the transaction. These three men (the CI,
Martinez-Castillo, and the CI's initial contact) engaged in additional transactions
during this March 2012 time frame. The CI's initial contact was also arrested and
charged with distribution crimes and testified at trial against Martinez-Castillo
pursuant to a cooperation agreement.

       Prior to trial, the government gave notice to Martinez-Castillo that it intended
to introduce evidence of other crimes, wrongs or acts, pursuant to Federal Rule of
Evidence 404, as a result of testimony from the CI's initial contact. This testimony
was that Martinez-Castillo dealt methamphetamine for him on more than one
occasion during the relevant time. Martinez-Castillo argued that the proposed
evidence should be excluded, as it was extrinsic to the crime charged and was unduly
prejudicial. The district court disagreed and allowed the evidence, noting:

      The evidence of preexisting and an ongoing relationship between [the
      testifying witness] and the defendant is obviously related to the charged
      offense and establishes necessary context for that offense. It explains
      how and why the defendant would have appeared to consummate that –
      the crime that – that has been charged and that has been arranged with
      [the testifying witness].


      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.

                                         -2-
       The court allowed the testimony, along with additional testimony regarding
Martinez-Castillo's involvement in "two or three" buys and activities on dates
surrounding the charged date, over Martinez-Castillo's objections at trial. The jury
convicted Martinez-Castillo of the offense conduct. On appeal, Martinez-Castillo
renews his argument that the evidence introduced by the government at trial regarding
any transaction for methamphetamine sale other than that which occurred on March
27, 2012, was extrinsic to the crime charged and should have been analyzed under
Rules 404(b) and 403 for its admissibility. Had the court conducted that analysis,
claims Martinez-Castillo, it would have concluded that the information sought from
the testifying witness was unduly prejudicial and should have been excluded.


       We review the district court's evidentiary rulings for an abuse of discretion and
find none here. Ferguson v. United States, 484 F.3d 1068, 1074 (8th Cir. 2007).
District courts have "broad discretion in admitting such evidence and will be reversed
only if such evidence clearly had no bearing on the case and was introduced solely
to prove the defendant's propensity to commit criminal acts." United States v.
Thomas, 760 F.3d 879, 883 (8th Cir. 2014) (quoting United States v. Katz, 445 F.3d
1023, 1029 (8th Cir. 2006)). As the district court recognized, Rule 404(b) does not
exclude evidence of prior bad acts that are probative of the charged crime; it applies
only to extrinsic, not intrinsic evidence. Id. "Evidence of other wrongful conduct is
considered intrinsic when it is offered for the purpose of providing the context in
which the charged crime occurred . . . [and] is admitted because the other crime
evidence completes the story or provides a total picture of the charged crime." United
States v. Young, 753 F.3d 757, 770 (8th Cir. 2014) (quoting United States v. Johnson,
463 F.3d 803, 808 (8th Cir. 2006) (internal quotations omitted)). "Intrinsic evidence
may help to fill the gaps in the jury's understanding of the crime charged." Id. Here,
we agree with the district court that the evidence of Martinez-Castillo's limited, other
involvement in drug distribution with the same parties around the time period of the
charged conduct contributes to the narrative of the story and provides context where

                                          -3-
the jury might otherwise have had a limited picture. As the district court held, the
testimony that Martinez-Castillo delivered drugs for the CI's initial contact "[m]aybe
two or three times" provided an explanation as to why Martinez-Castillo
consummated the transaction with the CI on March 27, 2012. The district court did
not err in admitting the challenged evidence over Martinez-Castillo's Rule 404(b)
objections because the evidence provided intrinsic evidence of Martinez-Castillo's
offense.

      For the reasons stated herein, we affirm.
                      ______________________________




                                         -4-